198 N.W.2d 335 (1972)
188 Neb. 648
STATE of Nebraska, Appellee,
v.
Jack Lee ERNEST, Appellant.
No. 38398.
Supreme Court of Nebraska.
June 16, 1972.
Jack Lee Ernest, pro se.
Clarence A. H. Meyer, Atty. Gen., Ralph H. Gillan, Asst. Atty. Gen., Lincoln, for appellee.
Heard before SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
McCOWN, Justice.
The defendant pleaded nolo contendere to a charge of receiving stolen goods. He was found guilty and sentenced to a term of 5 years in the Nebraska Penal and Correctional Complex. The only issue on appeal is his claim that the sentence was excessive.
There is no factual dispute. The record affirmatively discloses that as a part of a plea bargain, an habitual criminal charge against the defendant was dismissed. The sentence authorized by statute for the crime of receiving stolen property is 1 to 7 years. The minimum term on an habitual criminal count is 10 years. There is no presentence investigation report in the record.
A sentence imposed within statutory limits will not ordinarily be disturbed in the absence of an abuse of judicial discretion. State v. Meloy, 188 Neb. 98, 195 N.W.2d 173. There was no abuse of discretion on the part of the trial court here.
Affirmed.